Citation Nr: 1227033	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee condition, to include osteochondritis dissecans.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from December 1994 to January 1995.  Her DD Form 214 shows that she was separated from service for failing medical procurement standards.  Her character of service was uncharacterized.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in August 2010, and a substantive appeal was timely received in September 2010.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contended in her Notice of Disagreement dated in December 2009 that she had a diagnosed knee strain prior to her active duty enlistment.  

Service treatment records in January 1995 show complaints of pain and swelling in the left knee.  X-rays taken that same month show osteochondritis dissecans, which was described by the military physician as "a degenerative condition of the femur bone."  The Veteran's Report of Medical History upon entrance dated in October 1994 shows that she indicated that she was in good health at that time.  She checked "no" for having any joint related issues.  In the October 1994 Report of Medical Examination, the physician noted feet abnormality, but her lower extremities were classified as normal.

As the evidence suggests that the Veteran may have a left knee disability that pre-existed service or is due to service, under the duty to assist, a VA examination is necessary to determine the nature and etiology of any current left knee disability.

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any current left knee disability.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file (including the complaints and clinical (x-ray) findings noted in the January 1995 service treatment records), the history provided by the Veteran, and any examination findings, the examiner is asked to address the questions presented below.

a.) Is it clear that the Veteran had a left knee condition before entering her period of active military service from December 1994 to January 1995?  In making this assessment, the examiner is asked to comment on the significance of the Veteran's complaints of swelling and pain in the left knee in January 1995 and the diagnosis of osteochondritis dissecans shown on x-ray.  Please explain the reason(s) for your answer.

b.) If the Veteran did have a left knee condition before entering her period of active military service from December 1994 to January 1995, is it clear that such condition was aggravated (permanently worsened) during, or as a result of, that period of active military service?  Please explain the reason(s) for your answer.

If there was an aggravation (permanent worsening) of the Veteran's pre-existing left knee condition during, or as a result of, her period of active military service, is it clear this aggravation (permanent worsening) was due to the natural progress of that condition?  Please explain the reason(s) for your answer.

c.) If it is not clear that the Veteran had a left knee condition before entering her period of active military service from December 2994 to January 1995, is it at least as likely as not (50 percent probability or more) that any currently diagnosed left knee condition began during her period of active military service or is related to any incident of service?  In making this assessment, the examiner is asked to comment on the significance of the Veteran's complaints of swelling and pain in the left knee in January 1995 and the diagnosis of osteochondritis dissecans shown on x-ray.  Please explain the reason(s) for your answer.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

Furthermore, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding her left knee condition.

If the examiner rejects the Veteran's reports, the examiner must provide the reason for doing so.

3. After completion of the above action, any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a left knee condition, including osteochondritis dissecans, in light of all pertinent evidence and legal authority.  If the benefit sought remains to be denied, furnish the Veteran (and her representative, if any) a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


